DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 1, 4, 7-9, 13-15 and added claims 18-22 in the amendment received on 2/16/2021.

The claims 1-4 and 7-22 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 7-22 filed on 2/16/2021 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10, 12-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (U.S. Patent No. 9,406,103 B1) in view of Duarte et al. (U.S. Publication No. 2013/0346408 A1), and further in view of Ziegler et al. (U.S. Patent No. 2017/0185275 A1).
With respect to claim 1, Gray discloses a method, comprising: at a device having a display generation component and an input device: while the device has a plurality of notifications in a notification history, the plurality of notifications including a first notification of a first event of a first event type and a second notification of a second event of the first event type (i.e., see figure 1 for display and input device.  See 304 and 306 in figure 3C for plurality of notifications of different types in a notification history). 
(i.e., see notifications coalesced in the notification history in figure 3C). 
Gray further discloses in response to detecting the occurrence of a first additional event of the first event type, creating a third notification for the first additional event of the first event type (i.e., In some embodiments, the computing device 202 can receive a message (or communication), which can include various data. For example, the message can be a text message (e.g., short message service (SMS) text message, chat message, etc.), a multimedia message (e.g., image/video message, audio message, voicemail, etc.), an electronic mail (email) message, a message regarding a software announcement (e.g., app update, app report/notice, app promotion/advertisement, social network notification, etc.), a system message (e.g., an operating system update, a calendar event, a clock alarm, a reminder, etc.), or other various types of messages, column 3 ¶ 4.  FIG. 3C illustrates an example device embodiment for handling inline message alerts. FIG. 3C includes a notification group 310 being pulled down. The notification group 310 comprises notifications, which can be former alerts, each of which is associated with a respective message (or communication) [all kinds of event types grouped together], column 6 ¶ 4.  The notification group 310 can store the alerts that were previously ignored by the user (as well as those that were acted upon by the user). For example, if the user was previously busy with App A 306 and ended up ignoring one or more alerts, the one or more alerts can be stored in the notification group 310. When the user is no longer busy with App A 306 or decides to check the notifications (i.e., past alerts), he/she can open the notification group 310 and decide what to do with the one or more alerts he/she previously ignored (each of which is now stored as a "Notification") [creating a third notification for the first additional event of the first event type], column 6 ¶ 5.  Any of the different types of communications will be grouped together including any follow-up types). 
Gray further discloses after creating the third notification for the first additional event of the first event type, receiving, via the input device, a request to display a wake screen user interface of the device (i.e., In some embodiments, App A can be (a part of) an operating system of the computing device. For example, App A can be a "home screen," "desktop," or "screen lock," etc., of the operating system. Accordingly, in some embodiments, the present disclosure can enable the user to handle messages without having to switch away from the "home screen," "desktop," or "screen lock," etc., into another application (i.e., App B) specifically configured to handle/deal with messages, column 5 ¶ 4.  For example, one of the plurality of applications (e.g., App A) can be running in the foreground of the device 102 (i.e., foreground process), while some other applications (e.g., App B, App C, etc.) can run in the background (i.e., background processes), while the remaining applications (e.g., App D, App E, etc.) on the device 102 are not currently being executed/run. The user 108 of the device 102 can be using App A, which is running in the foreground. The user 108 can switch to another app, such as App B, thereby making App B run in the foreground and placing App A in the background, column 2 last ¶.  The process of activating the screen to show App A (screen lock) is the waking of the display). 
(i.e., see figure 2B which shows the third notification 208 which is the most recent notification and other notifications are not shown). 
Gray further discloses after the third notification has been displayed on the wake screen user interface, receiving, via the input device, a request to display the notification history (i.e., see figure 2B showing the waking of the screen lock and the interface 208 that can be selected to show the notification history 306 in figure 3C).  
Gray also discloses in response to receiving the request to display the notification history, displaying the notification history with a coalesced representation of the first notification and the second notification (i.e., see coalesced notification history 306 in figure 3c with first and second notifications A-G). 
Gray may not explicitly disclose wherein displaying a respective coalesced representation of notifications, which represents a plurality of notifications, includes concurrently displaying: content from only a most recently created notification of the plurality of notifications represented by the respective coalesced representation of notifications, and summary information that includes a count of notifications represented by the respective coalesced representation.
However, Duarte discloses wherein displaying a respective coalesced representation of notifications, which represents a plurality of notifications, includes concurrently displaying: content from only a most recently created notification of the (i.e., In the example of FIG. 1, expanded calendar notifications, such as expanded calendar notification 20A, can indicate the name of the calendar notification and the time and location related to the calendar event, if known. Similarly, expanded email notification 20B includes information about one or more received emails, including the sender and a portion of each the receive email messages, ¶ 21.  Expanded notifications (notifications 20A-20C) may appear visually larger than non-expanded (i.e., collapsed) notifications (notifications 20D-20G). Collapsed notifications 20D-20G may take up less space in the notification center GUI 14 displayed at UID 12 [wherein displaying a respective coalesced representation of notifications, which represents a plurality of notifications]. Collapsed email notification 20D indicates the number of new emails and the email account associated with the notification [concurrently displaying: content from only a most recently created notification of the plurality of notifications represented by the respective coalesced representation of notifications, and summary information that includes a count of notifications represented by the respective coalesced representation]. Similarly, collapsed calendar notification 20E includes a simple notification of the number of calendar items associated with events occurring today as compared to the additional calendar event details (e.g., the name, time, and location of the calendar event) included in expanded calendar notification 20A. Collapsed text message notification 20F includes an indication that eight text messages were received by computing device 10, including names for at least a portion of the contacts associated with the text messages, but not including content of the text messages [concurrently displaying: content from only a most recently created notification of the plurality of notifications represented by the respective coalesced representation of notifications, and summary information that includes a count of notifications represented by the respective coalesced representation], ¶ 24) in order to allow for receiving an instruction to generate a contextual notification and notification information associated with the instruction (¶ 4).
Therefore, based on Gray in view of Duarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Duarte to the system of Gray in order to allow for receiving an instruction to generate a contextual notification and notification information associated with the instruction.
Gray and Duarte may not explicitly disclose displaying within the respective coalesced representation: content from only a most recently created notification of the plurality of notifications represented by the respective coalesced representation of notifications, and summary information that includes a count of notifications represented by the respective coalesced representation.
However, Ziegler discloses displaying within the respective coalesced representation: content from only a most recently created notification of the plurality of notifications represented by the respective coalesced representation of notifications, and summary information that includes a count of notifications represented by the respective coalesced representation (i.e., In some aspects, the list of notifications is ordered by a timestamp associated with each notification. In some embodiments, a most recent notification is displayed first [displaying within the respective coalesced representation: content from only a most recently created notification of the plurality of notifications represented by the respective coalesced representation of notifications], ¶ 42.  FIG. 12 is an illustrative representation of a notification 1200, in accordance with some aspects herein. In some embodiments, notification 1200 may be provided in a list view display or presentation of notifications in a UI, in accordance with other aspects herein. In particular, notification 1200 may be a representation of an expanded configuration of a stacked notification that includes a combined or aggregated summary 1205 of the three stacked notifications and the listing of the three individual notifications 1210, 1215, and 1220 and their specific attribute values [summary information that includes a count of notifications represented by the respective coalesced representation].  The attributes of the combined notification 1205 and the individual notifications may be similar to the attributes discussed above regarding notification 1100 in FIG. 11, ¶ 51.  Also see “3” in 1200 in figure 12.  ¶ 65 discloses that in some aspects and for one or more reasons (e.g., privacy, security, preference, etc.), FIG. 18 is a depiction of a user interface visualization 1800 that may, in some embodiments, include an indication of the number of new, unacknowledged, etc. notifications (i.e., "4 New Message(s)") as shown at 1805 and an indicator 1810 of the number of total notifications (i.e., "(12)") at 1810.  Claim 6 describes displaying, in the user interface, an indication of a number of a new notifications received since a last displaying of the detailed view of the notifications, claim 6) in order to provide a user interface that includes integrated and combined notification elements (¶ 10).
Therefore, based on Gray in view of Duarte, and further in view of Ziegler, it would have been obvious to one having ordinary skill in the art before the effective filing 

With respect to claim 2, Gray discloses in response to detecting the occurrence of a second additional event of the first event type, creating a fourth notification for the second additional event of the first event type (i.e., In particular, the alert 308 can be stored as the newest/most recent notification in the notification group 310. Referring to FIG. 3C, out of those notifications in the notification group (e.g., notification list) 310, "Notification A" is the oldest while the alert 308 (to be stored as "Notification H") is the newest/most recent, column 6 ¶ 4.  Also see figure 3c showing notifications received). 
Gray further discloses in response to the request to display the wake screen user interface of the device, displaying the fourth notification coalesced with the third notification in the wake screen user interface (i.e., see figure 3c and associated text). 

With respect to claim 3, Gray discloses after displaying the third notification in the wake screen user interface, detecting an input for dismissing the wake screen user interface; in response to the input for dismissing the wake screen user interface, ceasing to display the wake screen user interface and the third notification (i.e., In some embodiments, the notification group 310 can be closed (i.e., removed from display on the display screen 304) when the user performs a dragging gesture in a direction opposite to that of opening the notification group 310. For example, the user can drag the "Alert for message" in FIG. 3C upward to close the notification group 310. In another example, the notification group 310 can be closed by dragging an area at the center, bottom edge of the screen 304 upward to the top edge of the screen 304, column 6 ¶ 7). 
Gray also discloses while the third notification meets notification history display criteria, detecting an input for displaying the notification history (i.e., For example, the alert 208 itself can be a button that provides the option for the user to handle the message immediately; the option can be selected when the user taps on the alert 208 (e.g., button) displayed on the display screen 204 (assuming that the display screen 204 comprises a touch sensor--i.e., assuming the display screen is a touchscreen), resulting in an interface 210 being provided/presented. In other words, the interface 210 can be provided/presented when the user taps on the alert 208 on the display screen (e.g., touchscreen) 204. In some embodiments, the interface 210 is presented as overlaying a portion of the interface of App A 206, column 4 ¶ 3). 
Gray further discloses in response to detecting the input for displaying the notification history, displaying the notification history with a coalesced representation of the third notification, the second notification, and the first notification (i.e., again see figure 3C showing the notifications). 
Gray may not explicitly disclose wherein displaying the coalesced representation of the third, second and first notifications includes concurrently displaying content from only a most recently created notification of the coalesced representation of third, second and first notifications and summary information that includes a count of notifications represented by the coalesced representation of the third, second and first notifications.
However, Duarte discloses wherein displaying the coalesced representation of the third, second and first notifications includes concurrently displaying content from (i.e., In the example of FIG. 1, expanded calendar notifications, such as expanded calendar notification 20A, can indicate the name of the calendar notification and the time and location related to the calendar event, if known. Similarly, expanded email notification 20B includes information about one or more received emails, including the sender and a portion of each the receive email messages, ¶ 21.  Expanded notifications (notifications 20A-20C) may appear visually larger than non-expanded (i.e., collapsed) notifications (notifications 20D-20G). Collapsed notifications 20D-20G may take up less space in the notification center GUI 14 displayed at UID 12. Collapsed email notification 20D indicates the number of new emails and the email account associated with the notification [wherein displaying the coalesced representation of the third, second and first notifications includes concurrently displaying content from only a most recently created notification of the coalesced representation of third, second and first notifications and summary information that includes a count of notifications represented by the coalesced representation of the third, second and first notifications]. Similarly, collapsed calendar notification 20E includes a simple notification of the number of calendar items associated with events occurring today as compared to the additional calendar event details (e.g., the name, time, and location of the calendar event) included in expanded calendar notification 20A. Collapsed text message notification 20F includes an indication that eight text messages were received by computing device 10, including names for at least a portion of the contacts associated with the text messages, but not including content of the text messages [wherein displaying the coalesced representation of the third, second and first notifications includes concurrently displaying content from only a most recently created notification of the coalesced representation of third, second and first notifications and summary information that includes a count of notifications represented by the coalesced representation of the third, second and first notifications], ¶ 24.  Also see figure 1) in order to allow for receiving an instruction to generate a contextual notification and notification information associated with the instruction (¶ 4).
Therefore, based on Gray in view of Duarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Duarte to the system of Gray in order to allow for receiving an instruction to generate a contextual notification and notification information associated with the instruction.

With respect to claim 7, Gray discloses wherein the respective coalesced representation of notifications includes a plurality of summary information indicators (i.e., In some embodiments, the alert 208 can include sufficient information about the message to allow the user to make an informed decision regarding whether he/she should deal with (e.g., view, reply to) the message now (e.g., pause use of App A) or deal with the message later (e.g., finish using App A). For example, the alert 208 can include at least information about the sender of the message (e.g., name of the sender, phone number of the sender, email address of the sender, picture of the sender, etc.) and at least a portion of the content of the message (e.g., the first twelve words, the first line, etc.). In some embodiments, the alert 208 can include a time (including date) of when the message was sent and/or received. Accordingly, if, for example, the user sees that the sender is someone the user is expecting to hear from and/or if the portion of the content of the message seems urgent, then the user can reply immediately; otherwise the user can wait to deal with the message later, column 7 ¶ 2). 
Gray may not explicitly disclose wherein a respective summary information indicator of the plurality of summary information indicators corresponds to a respective category of counted items that correspond to content of the notifications represented by the respective coalesced representation.
However, Duarte discloses wherein a respective summary information indicator of the plurality of summary information indicators corresponds to a respective category of counted items that correspond to content of the notifications represented by the respective coalesced representation (i.e., see 14 in figure 1 and associated text about the counted items and categories) in order to allow for receiving an instruction to generate a contextual notification and notification information associated with the instruction (¶ 4).
Therefore, based on Gray in view of Duarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Duarte to the system of Gray in order to allow for receiving an instruction to generate a contextual notification and notification information associated with the instruction.


However, Duarte discloses detecting an input for expanding the respective coalesced representation of notifications; and in response to the input for expanding the respective coalesced representation, displaying an expanded version of a set of notifications that correspond to the respective coalesced representation (i.e., As shown in FIG. 1, computing device 10 includes a user interface device (UID) 12. UID 12 of computing device 10 may function as an input device and/or an output device for computing device 10. For example, UID 12 of computing device 10 may include a presence-sensitive display, such as a touchscreen configured to receive tactile user input from a user of computing device 10. UID 12 may receive tactile user input as one or more taps and/or gestures. UID 12 may detect taps or other gestures in response to the user touching or pointing to one or more locations of UID 12 with a finger or a stylus pen. UID 12 may be implemented using various technologies. For example, UID 12 may be implemented using a resistive touchscreen, a surface acoustic wave touchscreen, a capacitive touchscreen, a projective capacitance touchscreen, a pressure sensitive screen, an acoustic pulse recognition touchscreen, or another presence-sensitive display technology, ¶ 17.  Expanded notifications (notifications 20A-20C) may appear visually larger than non -expanded (i.e., collapsed) notifications (notifications 20D-20G). Collapsed notifications 20D-20G may take up less space in the notification center GUI 14 displayed at UID 12. Collapsed email notification 20D indicates the number of new emails and the email account associated with the notification. In contrast, expanded email notification 20B includes the contact and content information for the last three received but unread email messages. Similarly, collapsed calendar notification 20E includes a simple notification of the number of calendar items associated with events occurring today as compared to the additional calendar event details (e.g., the name, time, and location of the calendar event) included in expanded calendar notification 20A. Collapsed text message notification 20F includes an indication that eight text messages were received by computing device 10, including names for at least a portion of the contacts associated with the text messages, but not including content of the text messages, ¶ 24.  It is well known and routine to use input discussed in ¶ 17 to expand notifications discussed in ¶ 24) in order to allow for receiving an instruction to generate a contextual notification and notification information associated with the instruction (¶ 4).
Therefore, based on Gray in view of Duarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Duarte to the system of Gray in order to allow for receiving an instruction to generate a contextual notification and notification information associated with the instruction.

With respect to claim 10, Gray may not explicitly disclose while the expanded version of the set of notifications that corresponds to the respective coalesced representation is displayed, detecting an input directed to a respective notification of the set of notifications that meets notification-expansion criteria.
(i.e., The example method can also include generating, by the computing device and based at least in part on the at least one notification class to which the notification object is assigned, the contextual notification by populating the notification object with the notification information; and outputting the contextual notification in a manner based at least in part on the at least one notification class, ¶ 4.  The notification module also can be configured to assign, based on the notification information and contextual information associated with at least one of the computing device, a user of the computing device, or a sensor operably coupled to the computing device, the notification object to at least one notification class from a plurality of notification classes, wherein a first notification class from the plurality of notification classes is associated with non-urgent, unrequested, notifications related to a current task that the computing device is performing, wherein a second notification class from the plurality of notification classes is associated with urgent, unrequested notifications, wherein a third notification class from the plurality of notification classes is associated with requested, non-urgent notifications related to the current task, and wherein a fourth notification class from the plurality of notification classes is associated with non-urgent, unrequested notifications that are not related to the current task. The notification module further can be configured to generate, based at least in part on the at least one notification class to which the notification object is assigned, the contextual notification by populating the notification object with the notification information and output the contextual notification in a manner based at least in part on the at least one notification class, ¶ 5.  The expanded notification format may be preferred in certain contexts, as it may include more information in less space than a notification that includes information about a single notification event, ¶ 22.  Thus, certain classes can be expanded while other may be collapsed depending on user input) in order to allow for receiving an instruction to generate a contextual notification and notification information associated with the instruction (¶ 4).
Therefore, based on Gray in view of Duarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Duarte to the system of Gray in order to allow for receiving an instruction to generate a contextual notification and notification information associated with the instruction.

With respect to claim 12, Gray discloses wherein a first respective application generates events of multiple distinct event types (i.e., For example, the message can be a text message (e.g., short message service ( SMS) text message, chat message, etc.), a multimedia message (e.g., image/video message, audio message, voicemail, etc.), an electronic mail (email) message, a message regarding a software announcement (e.g., app update, app report/notice, app promotion/advertisement, social network notification, etc.), a system message (e.g., an operating system update, a calendar event, a clock alarm, a reminder, etc.), or other various types of messages, column 3 ¶ 4). 
(i.e., FIG. 3C illustrates an example device embodiment for handling inline message alerts. FIG. 3C includes a notification group 310 being pulled down. The notification group 310 comprises notifications, which can be former alerts, each of which is associated with a respective message (or communication). As such, the alert 308 for the message can also be stored as a notification. In particular, the alert 308 can be stored as the newest/most recent notification in the notification group 310. Referring to FIG. 3C, out of those notifications in the notification group (e.g., notification list) 310, "Notification A" is the oldest while the alert 308 (to be stored as "Notification H") is the newest/most recent, column 6 ¶ 4.  The notification group 310 can store the alerts that were previously ignored by the user (as well as those that were acted upon by the user). For example, if the user was previously busy with App A 306 and ended up ignoring one or more alerts, the one or more alerts can be stored in the notification group 310. When the user is no longer busy with App A 306 or decides to check the notifications (i.e., past alerts), he/she can open the notification group 310 and decide what to do with the one or more alerts he/she previously ignored (each of which is now stored as a "Notification"), column 6 ¶ 5.  The notifications in fig. 3c can be of any type). 
Gray further discloses in response to detecting the request to display the notification history: displaying, in the notification history, a coalesced representation of the fifth notification and the sixth notification (i.e., see 302-310 fig. 3c show several coalesced representations of notification including a fifth and sixth.  Relational terms such as first and second, fifth and sixth, and the like may be used solely to distinguish one entity/notification or action from another entity/notification or action without necessarily requiring or implying any actual such relationship or order between such entities/notification or actions). 
Gray may not explicitly disclose displaying, in the notification history, the seventh notification separately from the coalesced representation of the fifth notification and the sixth notification.
However, Duarte discloses displaying, in the notification history, the seventh notification separately from the coalesced representation of the fifth notification and the sixth notification (i.e., figure 1 shows many different number of notifications) in order to allow for receiving an instruction to generate a contextual notification and notification information associated with the instruction (¶ 4).
Therefore, based on Gray in view of Duarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Duarte to the system of Gray in order to allow for receiving an instruction to generate a contextual notification and notification information associated with the instruction.

With respect to claims 13-14, the limitations of claims 13-14 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.


However, Duarte discloses wherein displaying a respective coalesced representation of notifications includes concurrently displaying: content from only a most recently created notification of the respective coalesced representation of notifications (i.e., In the example of FIG. 1, expanded calendar notifications, such as expanded calendar notification 20A, can indicate the name of the calendar notification and the time and location related to the calendar event, if known. Similarly, expanded email notification 20B includes information about one or more received emails, including the sender and a portion of each the receive email messages, ¶ 21.  Expanded notifications (notifications 20A-20C) may appear visually larger than non-expanded (i.e., collapsed) notifications (notifications 20D-20G). Collapsed notifications 20D-20G may take up less space in the notification center GUI 14 displayed at UID 12 [wherein displaying a respective coalesced representation of notifications, which represents a plurality of notifications]. Collapsed email notification 20D indicates the number of new emails and the email account associated with the notification [displaying a respective coalesced representation of notifications includes concurrently displaying: content from only a most recently created notification of the respective coalesced representation of notifications]. Similarly, collapsed calendar notification 20E includes a simple notification of the number of calendar items associated with events occurring today as compared to the additional calendar event details (e.g., the name, time, and location of the calendar event) included in expanded calendar notification 20A. Collapsed text message notification 20F includes an indication that eight text messages were received by computing device 10, including names for at least a portion of the contacts associated with the text messages, but not including content of the text messages [displaying a respective coalesced representation of notifications includes concurrently displaying: content from only a most recently created notification of the respective coalesced representation of notifications], ¶ 24) in order to allow for receiving an instruction to generate a contextual notification and notification information associated with the instruction (¶ 4).
Duarte also discloses a representation of one or more notifications other than the most recently created notification (i.e., Notification module 16 also can analyze any of the contextual information to determine whether the information associated with the notification object is related to a task that the user is currently performing using computing device 10. For example, notification module 16 may analyze information associated with one or more of application modules 18 that are being executed by computing device 10, e.g., application modules 18 that are actively causing UID 12 to output a user interface 14, or application modules 18 that have recently been causing UID 12 to output a user interface 14. Application modules 18 that are actively causing UID 12 to output a user interface 14 or have recently been causing UID 12 to output a user interface 14 may indicate that the user of computing device 10 is currently or has recently used that application to accomplish a task, ¶ 36.  Also see 20C in figure 1). 
(i.e., see 20D-20G in figure 1 and associated text). 
Therefore, based on Gray in view of Duarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Duarte to the system of Gray in order to allow for receiving an instruction to generate a contextual notification and notification information associated with the instruction.
Gray and Duarte may not explicitly disclose displaying within the respective coalesced representation of notifications: content from only a most recently created notification of the respective coalesced representation of notifications.
However, Ziegler discloses displaying within the respective coalesced representation of notifications: content from only a most recently created notification of the respective coalesced representation of notifications (i.e., In some aspects, the list of notifications is ordered by a timestamp associated with each notification. In some embodiments, a most recent notification is displayed first [displaying within the respective coalesced representation: content from only a most recently created notification of the plurality of notifications represented by the respective coalesced representation of notifications], ¶ 42.  FIG. 12 is an illustrative representation of a notification 1200, in accordance with some aspects herein. In some embodiments, notification 1200 may be provided in a list view display or presentation of notifications in a UI, in accordance with other aspects herein. In particular, notification 1200 may be a representation of an expanded configuration of a stacked notification that includes a combined or aggregated summary 1205 of the three stacked notifications and the listing of the three individual notifications 1210, 1215, and 1220 and their specific attribute values [summary information that includes a count of notifications represented by the respective coalesced representation].  The attributes of the combined notification 1205 and the individual notifications may be similar to the attributes discussed above regarding notification 1100 in FIG. 11, ¶ 51.  Also see “3” in 1200 in figure 12.  ¶ 65 discloses that in some aspects and for one or more reasons (e.g., privacy, security, preference, etc.), FIG. 18 is a depiction of a user interface visualization 1800 that may, in some embodiments, include an indication of the number of new, unacknowledged, etc. notifications (i.e., "4 New Message(s)") as shown at 1805 and an indicator 1810 of the number of total notifications (i.e., "(12)") at 1810.  Claim 6 describes displaying, in the user interface, an indication of a number of a new notifications received since a last displaying of the detailed view of the notifications [summary information that includes a count of notifications represented by the respective coalesced representation], claim 6) in order to provide a user interface that includes integrated and combined notification elements (¶ 10).
Therefore, based on Gray in view of Duarte, and further in view of Ziegler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ziegler to the system of Gray and Duarte in order to provide a user interface that includes integrated and combined notification elements.


However, Duarte discloses wherein the request to display a wake screen user interface of the device is received while the display is in a screen-off state, and the method includes, in response to the request to display the wake screen user interface of the device, transitioning the display to a screen-on state and displaying, via the display generation component, the wake screen user interface with the third notification (i.e., Another notification class can include opportunistic notifications. The opportunistic notification class can be associated with notifications that are not requested by the user, are not predicted to be urgent, and are not related to a current task that the user is performing using computing device 10. Opportunistic notifications can provide information in a manner that does not interrupt the current task the user is performing using computing device 10, but which may be useful to the user, e.g., at a time when the user is switching tasks. In some examples, notification module 16 may output opportunistic notifications for display at UID 12 in a user interface 14 that facilitates task switching, such as a home screen, a notification user interface, a task switching user interface, a lock screen user interface, etc. In this way, notification module 16 may cause the opportunistic notification to be displayed to the user at the next time the user is switching tasks (e.g., applications) performed using computing device 10 or when the user unlocks computing device 10 from a standby or powered off state, ¶ 46) in order to (¶ 4).
Therefore, based on Gray in view of Duarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Duarte to the system of Gray in order to allow for receiving an instruction to generate a contextual notification and notification information associated with the instruction.

With respect to claim 17, Gray may not explicitly disclose wherein the summary information in the respective coalesced representation of notifications further includes source identification information, identifying a source of notifications represented by the respective coalesced representation, or contact information for communication events associated with notifications represented by the respective coalesced representation, or category information for a count of items that correspond to content of the notifications represented by the respective coalesced representation.
However, Duarte discloses wherein the summary information in the respective coalesced representation of notifications further includes source identification information, identifying a source of notifications represented by the respective coalesced representation, or contact information for communication events associated with notifications represented by the respective coalesced representation, or category information for a count of items that correspond to content of the notifications represented by the respective coalesced representation (i.e., As shown in FIG. 1, each of collapsed notifications 20D-20G includes multiple notifications associated with various events and that may be received from multiple contacts, multiple game applications, or multiple calendar events. In generating each of collapsed notifications 20D-20G, the received notifications may be aggregated based on the source of the notification (e.g., the application that sent the notification, the contact associated with the notification, etc.). By displaying the aggregated notifications as a single notification within an amount of space typically required to display a single notification, notification module 16 can reduce the number of notifications and the amount of space required to display the notifications within the notification center GUI 14. In this manner, notification module 16 can combine and display less important notifications in the notification center GUI in a more space efficient manner, ¶ 25.  For example, the information associated with the notification object may include content of a calendar event (including time, date, location, attendees, etc.), content of a communication (including the identity of the sender, the body of the communication, etc.), a phone number (or caller identification), or other content of notification generated by other types of application modules 18 (e.g., a game, news application, weather application, application marketplace, social networking application, a navigation or map application, etc.), ¶ 28) in order to allow for receiving an instruction to generate a contextual notification and notification information associated with the instruction (¶ 4).
Therefore, based on Gray in view of Duarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Duarte to the system of Gray in order to allow for receiving an instruction to generate a contextual notification and notification information associated with the instruction.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 21, the limitations of claim 21 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 22, the limitations of claim 22 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (U.S. Patent No. 9,406,103 B1) in view of Duarte et al. (U.S. Publication No. 2013/0346408 A1), and Ziegler et al. (U.S. Patent No. 2017/0185275 A1), and in further view of Won et al. (U.S. Publication No. 2016/0034695 A1).
With respect to claim 4, Gray may not explicitly disclose in response to detecting the input for displaying the notification history, forgoing displaying the notification history with the coalesced representation of the third notification, the second notification, and the first notification; and displaying the third notification in the notification history, separately from the coalesced representation of the first notification and the second notification.
 (i.e., In accordance with one or more aspects of the present disclosure, a notification module can provide a contextual notification to a user of the device based on data associated with the contextual notification and contextual information associated with one or more application stored by the device, the user of the device, or at least one sensor of the device. The notification module may present the contextual notification in one or more of a plurality of formats or user interface contexts, which may the notification module may determine based at least in part on the notification class to which the notification module assigns the notification. In this way, the notification module can output relevant information to the user of the computing device in a context-aware manner. This may increase a chance that the user becomes aware of the information at a time and in a context that is useful to the user. For example, for information that the notification module determines is likely to be useful to completing a task in which the user is engaged using the mobile computing device, the notification module may output the notification in a format and in a user interface context where the user is likely to see the information while completing the task. As another example, for information that the notification module determines is non-urgent and not related to a task in which the user is engaged using the mobile computing device, the notification module may output the notification in a format and in a user interface context that does not interrupt the task the user is performing using the mobile computing device, but which the user is likely to notice, either while performing the task or at a later time, ¶ 15.  Expanded notifications (notifications 20A-20C) may appear visually larger than non-expanded (i.e., collapsed) notifications (notifications 20D-20G). Collapsed notifications 20D-20G may take up less space in the notification center GUI 14 displayed at UID 12. Collapsed email notification 20D indicates the number of new emails and the email account associated with the notification. In contrast, expanded email notification 20B includes the contact and content information for the last three received but unread email messages. Similarly, collapsed calendar notification 20E includes a simple notification of the number of calendar items associated with events occurring today as compared to the additional calendar event details (e.g., the name, time, and location of the calendar event) included in expanded calendar notification 20A. Collapsed text message notification 20F includes an indication that eight text messages were received by computing device 10, including names for at least a portion of the contacts associated with the text messages, but not including content of the text messages, ¶ 24.  In some examples, the information associated with the notification object may include information that, in combination with other, contextual information available to notification module 16, may indicate a predicted importance to the user of the information associated with the notification object. For example, the information associated with the notification object may include content of a calendar event (including time, date, location, attendees, etc.), content of a communication (including the identity of the sender, the body of the communication, etc.), a phone number (or caller identification), or other content of notification generated by other types of application modules 18 (e.g., a game, news application, weather application, application marketplace, social networking application, a navigation or map application, etc.), ¶ 28.  In other examples, notification module 16 can analyze the information associated with the notification object and the contextual information using an adaptive algorithm, e.g., an algorithm that adjusts assignment of the notification object in response to user input received regarding the contextual notifications. For example, notification module 16 may adjust the algorithm based on which contextual notifications the user accesses first, which may indicate a relative importance of the contextual notification to the user. In some instances, notification module 16 may track user responses over time, and change assignment of future notification objects of based on the response of the user to past notifications of similar type [displaying the third notification in the notification history, separately from the coalesced representation of the first notification and the second notification]. Notification module 16 may consider, for example, the application from which the notification originated, a person associated with the notification (e.g., a sender of a communication), etc, ¶ 38.  Thus, the context can be used to either make certain associated notifications expanded or collapsed separately from other notifications depending on the context of the situation such as what is shown the example in figure 1) in order to allow for receiving an instruction to generate a contextual notification and notification information associated with the instruction (¶ 4).
Therefore, based on Gray in view of Duarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Duarte to the system of Gray in order to allow for receiving an 
Gray, Duarte and Ziegler may not explicitly disclose in accordance with a determination that a time difference between a time that corresponds to occurrence of the first additional event of the first type represented by the third notification and a time that corresponds to occurrence of the second event of the first type represented by the second notification meets timing criteria.
However, Won discloses in accordance with a determination that a time difference between a time that corresponds to occurrence of the first additional event of the first type represented by the third notification and a time that corresponds to occurrence of the second event of the first type represented by the second notification meets timing criteria (i.e., In the illustrated and described example, notifications can be visually embellished in any suitable way. For example, in at least some embodiments, a notification can be temporarily visually embellished as by being expanded to indicate a name associated with the notification. After a period of time, e.g., a few seconds, the notification can be collapsed [in accordance with a determination that a time difference between a time that corresponds to occurrence of the first additional event of the first type represented by the third notification and a time that corresponds to occurrence of the second event of the first type represented by the second notification meets timing criteria]. Alternately or additionally, when multiple communications are perceived to be important, the notification can be visually embellished to cycle through each embellishment, e.g., each name, so that the user can identify multiple different communications that are perceived to be important, ¶ 51) in order to provide (¶ 4).
Therefore, based on Gray in view of Duarte and Ziegler, and further in view of Won, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Won to the system of Gray, Duarte and Ziegler in order to provide notifications with respect to various communications that are visually embellished to indicate a perceived importance of the communication based upon one or more criteria.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (U.S. Patent No. 9,406,103 B1) in view of Duarte et al. (U.S. Publication No. 2013/0346408 A1), and Ziegler et al. (U.S. Patent No. 2017/0185275 A1), and in further view of Singh et al. (U.S. Publication No. 20180188935 A1).
With respect to claim 9, Gray, Duarte and Ziegler may not explicitly disclose while the expanded version of the set of notifications that corresponds to the respective coalesced representation is displayed, detecting an input for dismissing the set of notifications that correspond to the respective coalesced representation; and in response to the input for dismissing the set of notifications that corresponds to the 
However, Singh discloses while the expanded version of the set of notifications that corresponds to the respective coalesced representation is displayed, detecting an input for dismissing the set of notifications that correspond to the respective coalesced representation; and in response to the input for dismissing the set of notifications that corresponds to the respective coalesced representation, clearing the set of notifications that correspond to the respective coalesced representation (i.e., Unlike conventional systems and methods, exemplary embodiments provide the user with options to clear notifications for select user defined groups or "ALL" notifications in one click. In exemplary embodiments, all applications installed on the electronic device 100 are mapped to various groups, for example, four groups. However, exemplary embodiments are not limited thereto, and the user can create customizable groups and can categorize applications to any of the created user defined groups. Further, exemplary embodiments provide the user with options to hide/unhide and mute/un-mute notifications for all applications based on user defined group, ¶ 63) in order to provide a method of managing notifications in a notification panel of the electronic device (¶ 5).
Therefore, based on Gray in view of Duarte and Ziegler, and further in view of Singh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Singh to the system of Gray, Duarte and Ziegler in order to provide a method of managing notifications in a notification panel of the electronic device.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (U.S. Patent No. 9,406,103 B1) in view of Duarte et al. (U.S. Publication No. 2013/0346408 A1), and Ziegler et al. (U.S. Patent No. 2017/0185275 A1), and in further view of Lane et al. (U.S. Publication No. 2016/0337299 A1).
With respect to claim 11, Gray, Duarte and Ziegler may not explicitly disclose while the expanded version of the set of notifications that corresponds to the respective coalesced representation is displayed, detecting an input for re-coalescing the set of notifications; and in response to the input for re-coalescing the set of notifications, re-displaying a coalesced version of the set of notifications that correspond to the respective coalesced representation.
However, Lane discloses while the expanded version of the set of notifications that corresponds to the respective coalesced representation is displayed, detecting an input for re-coalescing the set of notifications; and in response to the input for re-coalescing the set of notifications, re-displaying a coalesced version of the set of notifications that correspond to the respective coalesced representation (i.e., In addition to the individual notifications, the expanded deck 201 also includes a minimization element 208, an element indicating the number of notifications in the deck 210 and an element to show all notification in the deck 212, ¶ 31.  When the minimization element 208 is selected, the expanded deck is collapsed back into a collapsed deck mode (e.g., 106 in FIG. 1). The number of notifications in the deck element 210 provides a visual indication of the total number of notifications in the deck. A display of the number of notifications can be helpful when a device displays only a portion of the individual notifications in an expanded deck on the screen of the device. The number of individual notifications shown may be limited in order to conserve screen area (e.g., for displaying other user interface elements such as other individual or deck notifications), ¶ 32) in order to provide a computer interface that is configured to display notifications of different priority score values in distinct ways (¶ 22).
Therefore, based on Gray in view of Duarte and Ziegler, and further in view of Lane, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lane on to the system of Gray, Duarte and Ziegler in order to provide a computer interface that is configured to display notifications of different priority score values in distinct ways.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
6/22/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447